Case 1:19-cv-04753-TWP-TAB Document 1 Filed 12/02/19 Page 1 of 5 PageID #: 1




                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF INDIANA
                                INDIANAPOLIS DIVISION


JAMES AHRENDT,                               )
                                             )
                      Plaintiff,             )
                                             )
       v.                                    ) CAUSE NO. 1:19-CV-4753
                                             )
ELI LILLY AND COMPANY,                       )
                                             )
                      Defendant.             )


                     COMPLAINT AND DEMAND FOR JURY TRIAL

       Plaintiff, James Ahrendt (“Ahrendt”), by counsel, brings this action against Defendant,

Eli Lilly and Company (“Defendant”), and shows as follows:

                                          OVERVIEW

       1.      This is an employment discrimination action (disability) brought by Ahrendt

against Defendant alleging that he was discriminated against because of one or more of his

disabilities as protected by the Americans with Disability Act of 1990 (“ADA”), 42 U.S.C.

§12101 et. seq. Ahrendt also alleges that he was retaliated against for previously filing a charge

of discrimination against Defendant.

                                            PARTIES

       2.      At all relevant times Ahrendt lived in Indiana or Colorado.

       3.      Defendant is a corporation that conducts business and maintains offices in

Southern District of Indiana.

       4.      Ahrendt, at all times relevant, was an ‘employee’ as defined by 42

U.S.C.§12111(4). Moreover, Ahrendt is disabled as that term is defined by the ADA.
Case 1:19-cv-04753-TWP-TAB Document 1 Filed 12/02/19 Page 2 of 5 PageID #: 2




       5.      Defendant is an ‘employer’ as defined by 42 U.S.C. §12111(5)(A).

                                 JURISDICTION AND VENUE

       6.      This Court has subject matter jurisdiction pursuant to 28 U.S.C §1331 and 42

U.S.C. §12117(a).

       7.      Venue is proper in this Court pursuant to 28 U.S.C. §1391 as all events,

transactions, and occurrences pertinent to this lawsuit have occurred within the geographical

environs of the Southern District of Indiana and all parties are located herein.

       8.      Ahrendt properly exhausted his administrative remedies when he timely filed a

charge of discrimination with the U.S. Equal Employment Opportunity Commission (“EEOC”)

alleging discriminated based on disability and retaliation. A notice of suit rights was issued, and

Ahrendt now timely brings this Complaint.

                                  FACTUAL ALLEGATIONS

       9.      Ahrendt was hired by Defendant on or about October 14, 1991. Ahrendt began

his career running machines that made medication. Within three months, he was transferred to

the dock performing shipping and receiving work. Ahrendt also worked on Defendant’s fire

brigade.

       10.     Ahrendt suffers from mild retardation and perceptual brain dysfunction. He has

concerns with remediation of speech, auditory perceptual symptoms, and difficulty with fine and

gross motor skills. As a result, one of Ahrendt’s former bosses would assign a mentor to work

with him and help him with some of his job duties.

       11.     Ahrendt’s wife has Multiple Sclerosis. To provide care for her, Ahrendt applied

for FMLA leave beginning in March 2017.




                                                 2
Case 1:19-cv-04753-TWP-TAB Document 1 Filed 12/02/19 Page 3 of 5 PageID #: 3




         12.   In April 2017, Ahrendt suffered a serious burn. He was hospitalized for

approximately thirty (30) days, and Defendant recognized this as a second qualifying serious

health condition.

         13.   In June 2017, Defendant put Ahrendt on an extended leave of absence. Ahrednt

later learned that he was considered separated as of May 2018. Defendant gave him a deadline

to return to work – by applying for available positions with Defendant. It later accelerated thnis

deadline to January 31, 2019.

         14.   Ahrendt applied for over 100 positions once he received notice that he had to

return to Defendant or lose his employment status with Defendant. Of these positions, five were

the position that Ahrendt previously performed. Each time, he was denied the open opportunity.

         15.   Upon information and belief, Ahrendt was denied one of these positions because

he was not ‘smart enough’, a reference to his disability(ies).

         16.   In 26 years in his position, Ahrendt was rated as having low performance only

twice.

         17.   Defendant ultimately offered Ahrendt a position, but after the deadline it gave

him to retire and secure more favorable retirement benefits.

         18.   Ahrendt has been harmed by Defendant’s conduct.

                                    LEGAL ALLEGATIONS

                                  VIOLATIONS OF THE ADA

         19.   Ahrendt incorporates by reference paragraphs one (1) through eighteen (18).

         20.   Defendant discriminated against Ahrendt by denying him for positions he was

otherwise qualified for because of his disability(ies).




                                                  3
Case 1:19-cv-04753-TWP-TAB Document 1 Filed 12/02/19 Page 4 of 5 PageID #: 4




       21.     Ahrendt also contends he was retaliated against for previously engaging in

activated protected by the ADA.

       22.     Ahrendt has been harmed by Defendant’s conduct.

                                    PRAYER FOR RELIEF

       WHEREFORE, Plaintiff, James Ahrendt, respectfully demands judgment against

Defendant in his favor and requests that the Court grant the following relief:

   a) An Order awarding Ahrendt the wages he lost and the value of the benefits he lost as a

       result of his unlawful termination;

   b) An Order awarding Ahrendt compensatory and punitive damages for an intentional

       violation of his rights as provided for by the ADA;

   c) An Order awarding the costs of this action;

   d) An Order awarding reasonable attorneys’ fees;

   e) An Order awarding pre-judgment and post-judgment interest at the highest rates allowed

       by law; and

   f) An Order granting such other and further relief as may be necessary and appropriate.

                                              Respectfully submitted,

                                              s/ Christopher S. Wolcott
                                              Christopher S. Wolcott (#23259-32)

                                              The Wolcott Law Firm LLC
                                              450 East 96th Street Suite 500
                                              Indianapolis, IN 46240
                                              Telephone (317) 500-0700
                                              Facsimile (317) 732-1196
                                              Email indy2buck@hotmail.com

                                              Attorney for Plaintiff




                                                 4
Case 1:19-cv-04753-TWP-TAB Document 1 Filed 12/02/19 Page 5 of 5 PageID #: 5




                                 JURY TRIAL DEMAND

     Plaintiff demands a trial by jury on all issues deemed triable.

                                           Respectfully submitted,

                                           /s/ Christopher S. Wolcott
                                           Christopher S. Wolcott (#23259-32)

                                           The Wolcott Law Firm LLC
                                           450 East 96th Street Suite 500
                                           Indianapolis, IN 46240
                                           Telephone (317) 500-0700
                                           Facsimile (317) 732-1196
                                           Email indy2buck@hotmail.com

                                           Attorney for Plaintiff




                                               5
